Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aurilia US 2010/0324652.

Regarding claim 1, Aurilia teaches a medical device for sealing a defect or structure in tissue, the medical device comprising: 
 	a wire frame (see figure 5A) [0051] including a plurality of wires, each wire extending from a proximal end of the wire frame to a distal end of the wire frame, the wires forming: 
 		a first wire aggregation element (left on figure 5A) near the proximal end of the wire frame formed from wound first end portions of each wire of the plurality of wires; 
 		a second wire aggregation element (right on figure 5A) near the distal end of the wire frame formed from wound second end portions of each wire of the plurality of wires; and 
 		a sealing member (604) in contact with the frame to form [0059]: 
 		a first occluding member including a first linear segment and a first curved segment of each wire, which together define a first petal (see figure 2C); 
 		a second occluding member including a second linear segment and a second curved segment of each wire, which together define a second petal (see figure 2C); and 
 		a defect-occupying portion (614) disposed between the first occluding member and the second occluding member and including an inflection section (as defined in specification page 8 as the region defined by the defect occupying portion) having a third curved segment of each wire of the plurality of wires, disposed between a third linear segment and a fourth linear segment of each wire of the plurality of wires, configured to at least partially contact the defect or structure in tissue.  
 	Aurilia fails to teach a first wire of the plurality of wires wound in a first direction and a second wire of the plurality of wires wound in a second direction, which are different.   It would have been an obvious matter of design choice to wind a first plurality in a first direction and a second plurality in a second direction wherein the two directions are different, since applicant has not disclosed that different winding directions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the same direction.  Furthermore, Applicant claims no criticality to this design feature, and in fact in [00108] “this embodiment may be constructed of two frames wound in opposite directions or with two frames wound in the same direction”.  Thus Applicant discloses the two directions are equivalents.  

Regarding claim 2, Aurilia teaches a medical device of claim 1, however fails to specifically state wherein the defect-occupying portion comprises a maximum nominal diameter from 17 mm to 36 mm at the inflection section.  
 	Aurilia fails to explicitly disclose this diameter, however, Aurilia teaches “wire frame (200) may be of any size appropriate for an application” [0051-0052].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a larger defect occupying diameter to fill a larger defect.

Regarding claim 3, Aurilia teaches a medical device of claim 1, wherein the defect-occupying portion is configured to substantially fully contact or occupy surrounding tissue of the defect or structure (see abstract).  It is noted the various configured to limitations are anticipated by the defect filling device of Aurilia.  

Regarding claim 4, Aurilia teaches a medical device of claim 3, wherein the defect-occupying portion is configured to substantially fully contact or occupy the surrounding tissue without applying undesired outward radial pressure against the wall of the defect (see abstract).  

Regarding claim 5, Aurilia teaches a medical device of claim 1, wherein the defect-occupying portion is configured to deflect to an outer diameter to that is less than about 60% of a nominal outer diameter of the defect-occupying portion in response to a radial pressure of about 0.04 N/mm2.  Aurilia teaches a device to fill a defect (see abstract) thus is configured to fill such a defect with these properties.  Applicant has not claimed a particular structure which results in these parameters.

Regarding claim 6, Aurilia teaches a medical device of claim 1, wherein the first occluding member and the second occluding member are configured to provide an apposition force against the corresponding septal wall and generally assume the topography of the wall surface to substantially seal flat against the wall surface (see abstract).  

Regarding claim 7, Aurilia teaches a medical device of claim 6, wherein the first occluding member and the second occluding member are configured seal flat against the wall surface to facilitate incorporation of the sealing member into native tissue by tissue ingrowth (see abstract).  

Regarding claim 8, Aurilia teaches a medical device of claim 1, wherein the third curved segment is configured to maintain contact with the wall of the defect without providing a substantial apposition force against the defect or against an interior wall of the defect (see abstract).  

Regarding claim 9, Aurilia teaches a medical device of claim 8, wherein the third curved segment is configured to maintain contact with the wall of the defect to prevent bulging of at least portion of the first occluding member or the second occluding member (see abstract).  

Regarding claim 10, Aurelia teaches a medical device of claim 8, wherein the third curved segment is configured to maintain contact with the wall of the defect to minimize or prevent substantial deviation from a substantially flat tissue profile and provide a seal that is less susceptible to a passage or leakage of fluid through the defect (see abstract).  

Regarding claim 11, Aurilia teaches a medical device of claim 1, wherein the implantable medical device is configured to occlude a range of defect sizes selected from one of: 8-15 mm, 13-20 mm, 18-25 mm, 23-30 mm, and 28-35 mm.  Aurilia teaches a device to fill a defect (see abstract) thus is configured to fill such a defect.  

Regarding claim 12, Aurilia teaches a medical device of claim 11, however fails to specifically state wherein an outer diameter of the defect-occupying portion is at least one of: approximately 17 mm and configured to seal the range of defect sizes of 8-15 mm, approximately 22 mm and configured to seal the range of defect sizes of 13-20 mm, approximately 27 mm and configured to seal the range of defect sizes of 18-25 mm, approximately 32 mm and configured to seal the range of defect sizes of 23-30 mm, and approximately 36 mm and configured to seal the range of defect sizes of 28-35 mm.  
  	Aurilia fails to explicitly disclose this diameter, however, Aurilia teaches “wire frame (200) may be of any size appropriate for an application” [0051-0052].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a larger defect occupying diameter to fill a larger defect.

Regarding claim 13, Aurilia teaches a medical device of claim 12, however fails to specifically state wherein the first occluding member and the second occluding member each comprises a maximum nominal outer diameter of at least one of: approximately 27 mm and configured to seal the range of defect sizes of 8-15 mm, approximately 32 mm and configured to seal the range of defect sizes of 13-20 mm, approximately 37 mm and configured to seal the range of defect sizes of 18-25 mm, approximately 44 mm and configured to seal the range of defect sizes of 23-30 mm, approximately 48 mm and configured to seal the range of defect sizes of 28-35 mm.  
 	Aurilia fails to explicitly disclose this diameter, however, Aurilia teaches “wire frame (200) may be of any size appropriate for an application” [0051-0052].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a larger defect occupying diameter to fill a larger defect.

Regarding claim 14, Aurilia teaches a medical device of claim 1, wherein a wire portion of the first occluding member is configured to bear a load associated with a first tissue surface without imparting a substantial force to other wires of the plurality of wires and a wire portion of the second occluding member is configured to bear a load associated with a second tissue surface without imparting a substantial force to the other wires of the plurality of wires.   Aurilia teaches a device to fill a defect (see abstract) thus is configured to fill such a defect.  

Regarding claim 15, Aurilia teaches a medical device of claim 1, wherein a wire of the plurality of wires forms a petal of the first occluding member and forms a petal of the second occluding member with the petal of the first occluding member being configured to move substantially independently from the petal of the second occluding member.  See figures 2a and 2c where the petals are located on each occluding member.  The structure is the same as Applicant’s.  

Regarding claim 16, Aurilia teaches a medical device for sealing a defect or structure in tissue, the medical device comprising: 
 	a wire frame including a plurality of wires (see figure 5A) [0051]; and 
 	a sealing member (604) in contact with the frame to form [0059]: 
 		a first occluding member (left on figure 5A) including a first linear segment and a first curved segment of each wire, which together define a plurality of overlapping petals (see figure 2c); 
 		a second occluding member (right on figure 5A) including a second linear segment and a second curved segment of each wire, which together define a plurality of overlapping petals (see figure 2c); and 
 		a defect-occupying portion  (614) disposed between the first occluding member and the second occluding member and including an inflection section (as defined in specification page 8 as the region defined by the defect occupying portion) having a third curved segment of each wire of the plurality of wires, disposed between a third linear segment and a fourth linear segment of each wire of the plurality of wires, configured to at least partially contact the defect or structure in tissue.  
 	Aurilia fails to teach a first wire of the plurality of wires wound in a first direction and a second wire of the plurality of wires wound in a second direction, which are different.   It would have been an obvious matter of design choice to wind a first plurality in a first direction and a second plurality in a second direction wherein the two directions are different, since applicant has not disclosed that different winding directions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the same direction.  Furthermore, Applicant claims no criticality to this design feature, and in fact in [00108] “this embodiment may be constructed of two frames wound in opposite directions or with two frames wound in the same direction”.  Thus Applicant discloses the two directions are equivalents.  

Regarding claim 17, Aurilia teaches a medical device of claim 16, wherein the third curved segment is configured to maintain contact with the wall of the defect without providing a substantial apposition force against the defect or against an interior wall of the defect.  Aurilia teaches a device to fill a defect (see abstract) thus is configured to fill such a defect.  

Regarding claim 18, Aurilia teaches a medical device of claim 16, wherein the petals of the first occluding member are configured to move substantially independently from the petals of the second occluding member.  See figures 2a and 2c where the petals are located on each occluding member.  The structure is the same as Applicant’s.  

Regarding claim 19, Aurilia teaches a method of treating a defect in a defect or structure in tissue, the method comprising: 
 	sizing the defect or structure in tissue for selecting an implantable medical device (abstract) and [0006, etc]; 
 	arranging the implantable medical device within the defect or structure in tissue (figures 9B and 9C), the implantable medical device including a wire frame  including a plurality of wires (see figure 5A [0051]); a sealing member (604) in contact with the frame to form: a first occluding member (left of figure 5A) including a first linear segment and a first curved segment of each wire, which together define a plurality of overlapping petals (2C), a second occluding member (right of figure 5A) including a second linear segment and a second curved segment of each wire, which together define a plurality of overlapping petals (2C), and a defect-occupying portion (614) disposed between the first occluding member and the second occluding member and including an inflection section (as defined in specification page 8 as the region defined by the defect occupying portion) having a third curved segment of each wire of the plurality of wires, disposed between a third linear segment and a fourth linear segment of each wire of the plurality of wires; and 
 	arranging the third curved segment to at least partially contact the defect or structure in tissue (see abstract).  
	As Aurilia places his device within a defect, it is interpreted that the device is sized to fit the defect as the prior art teaches the same inventive concept as Applicant.  Also, Aurilia teaches “wire frame (200) may be of any size appropriate for an application” [0051-0052].  Thus this is interpreted to include sizing the device for the application.
 	Aurilia fails to teach a first wire of the plurality of wires wound in a first direction and a second wire of the plurality of wires wound in a second direction, which are different.   It would have been an obvious matter of design choice to wind a first plurality in a first direction and a second plurality in a second direction wherein the two directions are different, since applicant has not disclosed that different winding directions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the same direction.  Furthermore, Applicant claims no criticality to this design feature, and in fact in [00108] “this embodiment may be constructed of two frames wound in opposite directions or with two frames wound in the same direction”.  Thus Applicant discloses the two directions are equivalents.  

Regarding claim 20, Aurilia teaches a method of claim 19, further comprising selecting the implantable medical device in response to sizing the defect with a medical device size being configured to occlude a range of defect sizes selected from one of: 8-15 mm, 13-20 mm, 18-25 mm, 23-30 mm, and 28-35 mm.   Aurilia teaches a device to fill a defect (see abstract) thus is configured to fill such a defect.  


Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered and are addressed above in the 103 rejection.
Arguments presented are based on a 102 rejection of Aurilia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/26/2022